346 F.2d 147
J. C. MARTIN CORPORATION, Petitioner,v.FEDERAL TRADE COMMISSION, Respondent.
No. 15068.
United States Court of Appeals Third Circuit.
Argued May 3, 1965.Decided May 26, 1965Rehearing Denied July 15, 1965.

Miles Warner, Philadelphia, Pa., for petitioner.
Frank Gregory, Federal Trade Commission, Washington, D.C.  (James McI.  Henderson, General Counsel, J. B. Truly, Asst. General Counsel, on the brief), for respondent.
Before KALODNER, HASTIE and FREEDMAN, Circuit Judges.
PER CURIAM.


1
This is a petition to review and set aside an Order of the Federal Trade Commission at the close of an administrative proceeding upon a complaint charging petitioner with having engaged in unfair acts and practices in violation of Section 5 of the Federal Trade Commission Act, 66 Stat. 632 (1952), 15 U.S.C.A. 45(a).  The Order directed the petitioner and others to cease and desist from merchandising by means of a game of chance, gift enterprise or lottery scheme.


2
On review of the record we are of the opinion that it presents substantial and competent evidence to support the Commission's findings and Order.  We are further of the opinion that the former proceeding of the Commission against the petitioner and others, J. C. Martin Corp. v. Federal Trade Commission, 242 F.2d 530 (7 Cir. 1957), did not bar its prosecution of the instant proceeding by reason of res adjudicata or collateral estoppel.


3
For the reasons stated the Order of the Commission will be affirmed and enforced.